DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 13 October 2022.  Claims 1, 2, 4, 6, 8-11, 13-15, 17, and 18 are currently under consideration.  The Office acknowledges the amendments to claims 1, 14, and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6, 8-11, 13-15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a light source … configured to mixed with a blue wavelength band and a cyan wavelength band toward a ganglion cell.”  This limitation is unclear; it appears to be missing several words or a phrase.
Claim 6 recites the limitation "the circadian wavelength band" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 6, 8-11, and 13 are rejected by virtue of their dependence upon claim 1.
Claim 14 recites the limitation “irradiating light mixed with a blue wavelength band and a cyan wavelength band toward a ganglion cell.”  This limitation is unclear; it appears to be missing several words or a phrase.
Claims 15 and 17 are rejected by virtue of their dependence upon claim 14.
Claim 18 recites the limitation “a light source … configured to irradiate light mixed with a blue wavelength band and a cyan wavelength band toward a ganglion cell.”  This limitation is unclear; it appears to be missing several words or a phrase.
For sake of compact prosecution, the limitations at issue in claims 1, 14, and 18 have been taken herein to recite that the light source irradiates light that includes a mixture of blue and cyan wavelengths.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Reen et al. (U.S. Pub. No. 2018/0339127 A1; hereinafter known as “Van Reen”), in view of Brainard (U.S. Pub. No. 2001/0056293 A1) and Parker et al. (U.S. Pub. No. 2017/0361124 A1; hereinafter known as “Parker”).
Regarding claim 1, Van Reen discloses a circadian rhythm correcting apparatus (Abstract) comprising: a bio-illuminance measurer configured to measure bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), a light source configured to irradiate light of wavelengths generally around 460nm toward a ganglion cell, a light source driver configured to drive the light source by supplying power to the light source, and a controller configured to control the light source driver on the basis of the bio-illuminance measured by the bio-illuminance measurer, wherein the controller compares the bio-illuminance with reference bio-illuminance and outputs a control signal corresponding to a value of a difference between the bio-illuminance and the reference bio-illuminance to the light source driver ([0009]-[0012]; [0018]; [0027]-[0029]; [0052]; [0056]-[0059]; [0070]; [0074]; [0078]; [0095]; [0098]; [0102]; [0105]-[0109]; the system measures ambient or other bio-illumination, which it modifies/supplements/corrects/compensates for by driving the light source so as to maintain a reference bio-illuminance based upon an illumination recipe/prescription), and wherein the reference bio-illuminance is an illuminance value required to maintain a regular circadian rhythm and varies according to a circadian time ([0007]-[0012]; [0016]-[0020]; [0029]; [0050]; [0052]; [0056]; [0079]; [0084]; [0098]).  Van Reen fails to disclose that the bio-illuminance measurer uses a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls the circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, as well as that the light source is configured to be disposed around a user’s eyes and to mix a blue wavelength band and a cyan wavelength band (though these wavelengths are adjacent/overlapping with the wavelengths taught by Van Reen).  Brainard discloses a circadian rhythm correcting apparatus (Abstract) comprising an illuminance measurer that measures illuminance using a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls a circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, in order to quantify and match circadian sensitivity wavelengths (Fig. 11; [0032]; [0038]-[0039]; [0052]-[0053]; claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Reen with the circadian lambda filter taught by Brainard in order to quantify and match circadian sensitivity wavelengths.
The combination of Van Reen and Brainard fails to expressly disclose that the light source is configured to be disposed around a user’s eyes, though Van Reen does teach that the system may comprise eyewear ([0084]; claim 12), and that the light is mixed with a blue wavelength band and a cyan wavelength band.  Parker discloses a similar light emitting system (Abstract) wherein the light source may be a lighting fixture or lamp, or can be disposed around a user’s eyes in order to preferentially send light in the user’s eyes ([0055]) and wherein the light can be any combination of blue and cyan light ([0069]; [0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen and Brainard so that the light source is also configured to be disposed around the user’s eyes and to mix blue and cyan wavelengths, as taught by Parker, in order to preferentially send light of desired spectra in the user’s eyes.
Regarding claim 2, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the controller compares the bio-illuminance with reference bio-illuminance and drives the light source driver when the bio-illuminance is lower than the reference bio-illuminance (Figs. 8, 13; [0017]-[0019]; [0056]; [0059]; [0101]-[0104]).
Regarding claim 4, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the light source driver adjusts an amount or application time of the power supplied to the light source on the basis of the control signal ([0008]-[00011]; [0016]; [0027]).
Regarding claim 6, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the circadian wavelength band is in a range of 400 nm to 550 nm (Figs. 2, 4; [0008]; [0059]-[0060]; [0105]).
Regarding claim 8, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Brainard further discloses that the hormone that controls the circadian rhythm is melatonin (Fig. 11; [0019]-[0021]; [0050]).
Regarding claim 14, Van Reen discloses a circadian rhythm correcting method (Abstract) comprising: measuring bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), outputting a control signal on the basis of the measured bio-illuminance, driving a light source by supplying power to the light source on the basis of the control signal, and irradiating light of wavelengths generally around 460nm toward a ganglion cell by the light source, wherein the operation of outputting the control signal includes an operation of outputting the control signal corresponding to a difference value between the bio-illuminance and reference bio-illuminance by comparing the bio-illuminance with the reference bio-illuminance ([0009]-[0012]; [0018]; [0027]-[0029]; [0052]; [0056]-[0059]; [0070]; [0074]; [0078]; [0095]; [0098]; [0102]; [0106]-[0109]; the system measures ambient or other bio-illumination, which it modifies/supplements/corrects/compensates for by driving the light source so as to maintain a reference bio-illuminance based upon an illumination recipe/prescription), and wherein the reference bio-illuminance is an illuminance value required to maintain a regular circadian rhythm and varies according to a circadian time ([0007]-[0012]; [0016]-[0020]; [0029]; [0050]; [0052]; [0056]; [0079]; [0084]; [0098]).  Van Reen fails to disclose the measuring using a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls the circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, as well as that the light source is configured to be disposed around a user’s eyes and to mix a blue wavelength band and a cyan wavelength band (though these wavelengths are adjacent/overlapping with the wavelengths taught by Van Reen).  Brainard discloses a circadian rhythm correcting method (Abstract) comprising measuring illuminance using a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls a circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, in order to quantify and match circadian sensitivity wavelengths (Fig. 11; [0032]; [0038]-[0039]; [0052]-[0053]; claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Reen by using a circadian lambda filter, as taught by Brainard, in order to quantify and match circadian sensitivity wavelengths.
The combination of Van Reen and Brainard fails to expressly disclose that the light source is configured to be disposed around a user’s eyes, though Van Reen does teach that the system may comprise eyewear ([0084]; claim 12), and that the light is mixed with a blue wavelength band and a cyan wavelength band.  Parker discloses a similar light emitting system (Abstract) wherein the light source may be a lighting fixture or lamp, or can be disposed around a user’s eyes in order to preferentially send light in the user’s eyes ([0055]) and wherein the light can be any combination of blue and cyan light ([0069]; [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen and Brainard so that the light source is also disposed around the user’s eyes and to mix blue and cyan wavelengths, as taught by Parker, in order to preferentially send light of desired spectra in the user’s eyes.
Regarding claim 15, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses comparing the bio-illuminance with reference bio-illuminance and outputting the control signal when the bio-illuminance is lower than the reference bio-illuminance (Figs. 8, 13; [0017]-[0019]; [0056]; [0059]; [0101]-[0104]).
Regarding claim 17, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses adjusting an amount or application time of the power supplied to the light source on the basis of the control signal ([0008]-[0009]; [0016]; [0027]).
Regarding claim 18, Van Reen discloses a circadian rhythm correcting apparatus (Abstract) comprising: a bio-illuminance measurer configured to measure bio-illuminance of external light ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]), a light source configured to irradiate light of wavelengths generally around 460nm toward a ganglion cell, a light source driver configured to drive the light source by supplying power to the light source, and a controller configured to control the light source driver on the basis of the bio-illuminance measured by the bio-illuminance measurer ([0009]-[0011]; [0052]; [0056]-[0059]; [0078]; [0095]; [0102]; [0106]-[0109]), wherein the controller compares the bio-illuminance with reference bio-illuminance and outputs a control signal corresponding to a value of a difference between the bio-illuminance and the reference bio-illuminance to the light source driver ([0009]-[0012]; [0018]; [0027]-[0029]; [0052]; [0056]-[0059]; [0070]; [0074]; [0078]; [0095]; [0098]; [0102]; [0106]-[0109]; the system measures ambient or other bio-illumination, which it modifies/supplements/corrects/compensates for by driving the light source so as to maintain a reference bio-illuminance based upon an illumination recipe/prescription), and wherein the reference bio-illuminance is an illuminance value required to maintain a regular circadian rhythm and varies according to a circadian time ([0007]-[0012]; [0016]-[0020]; [0029]; [0050]; [0052]; [0056]; [0079]; [0084]; [0098]).  Van Reen fails to disclose that the bio-illuminance measurer uses a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls the circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, as well as that the light source is configured to be disposed around a user’s eyes and to mix a blue wavelength band and a cyan wavelength band (though these wavelengths are adjacent/overlapping with the wavelengths taught by Van Reen).  Brainard discloses a circadian rhythm correcting apparatus (Abstract) comprising an illuminance measurer that measures illuminance using a circadian lambda filter that passes the external light according to a circadian sensitivity curve, the circadian sensitivity curve being a light sensitivity characteristic curve for a hormone that controls a circadian rhythm and is a curve having the maximum sensitivity in the circadian wavelength band, in order to quantify and match circadian sensitivity wavelengths (Fig. 11; [0032]; [0038]-[0039]; [0052]-[0053]; claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Van Reen with the circadian lambda filter taught by Brainard in order to quantify and match circadian sensitivity wavelengths.
The combination of Van Reen and Brainard fails to expressly disclose that the light source is configured to be disposed around a user’s eyes, though Van Reen does teach that the system may comprise eyewear ([0084]; claim 12), and that the light is mixed with a blue wavelength band and a cyan wavelength band.  Parker discloses a similar light emitting system (Abstract) wherein the light source may be a lighting fixture or lamp, or can be disposed around a user’s eyes in order to preferentially send light in the user’s eyes ([0055]) and wherein the light can be any combination of blue and cyan light ([0069]; [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen and Brainard so that the light source is also disposed around the user’s eyes and to mix blue and cyan wavelengths, as taught by Parker, in order to preferentially send light of desired spectra in the user’s eyes.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Reen, Brainard, and Parker as applied to claim 1 above, and further in view of Oh et al., “Healthy, natural, efficient and tunable lighting: four-package white LEDs for optimizing the circadian effect, color quality and vision performance,” Light Sci. Appl., 3, e141, 2014 (hereinafter known as “Oh”; cited in Van Reen).
Regarding claim 9, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the bio-illuminance measurer measures illuminance of the external light and determines a circadian action factor ([0010]; [0021]; [0029]; [0070]; [0084]; [0098]; [0106]).  The combination of Van Reen, Brainard, and Parker fails to disclose calculating the bio-illuminance by multiplying the measured illuminance by the circadian action factor.  Oh discloses a circadian rhythm correcting apparatus (Abstract) that calculates bio-illuminance by multiplying measured illuminance by a circadian action factor in order to optimize applied light for circadian rhythm (Introduction; Figure of merit for circadian performance, vision performance and color quality).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen, Brainard, and Parker with the calculation taught by Oh in order to optimize applied light for circadian rhythm.
Regarding claim 10, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, but fails to disclose that the light source irradiates the light of the circadian wavelength band toward the ganglion cell such that a melatonin suppression rate in an activity time zone becomes 80% or more.  Oh discloses a circadian rhythm correcting apparatus (Abstract) that irradiates light of a circadian wavelength band wherein white LEDs at a CCT of 10,000 K can mimic daylight and provide controllable circadian effects (Introduction; Materials and Methods).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen, Brainard, and Parker with the light source taught by Oh in order to mimic daylight and provide controllable circadian effects.  The present specification teaches that white light with a CCT of 10,000 K provides a melatonin suppression rate of 80% of more, so the proposed combination meets this limitation.
Regarding claim 11, the combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, and Van Reen further discloses that the light source irradiates the light of the circadian wavelength band toward the ganglion cell such that a circadian action factor is 0.8 or more in an activity time zone (Fig. 13).  The combination of Van Reen, Brainard, and Parker fails to disclose that the bio-illuminance is in a range of 350 blx to 1500 blx.  Oh discloses a circadian rhythm correcting apparatus (Abstract) that irradiates light of a circadian wavelength band wherein white LEDs at a CCT of 10,000 K can mimic daylight and provide controllable circadian effects, and wherein external light may be in a range of 350 blx to 1500 blx (Introduction; Materials and Methods).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen, Brainard, and Parker with the light source and external light range taught by Oh in order to mimic daylight and provide controllable circadian effects.  The present specification also teaches that white light with a CCT of 10,000 K provides a bio-illuminance of 350-1500 blx.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Reen, Brainard, and Parker as applied to claim 1 above, and further in view of Lee (U.S. Pub. No. 2016/0027282 A1).  The combination of Van Reen, Brainard, and Parker discloses the invention as claimed, see rejection supra, but fails to disclose an alarm part configured to provide an alarm so that a user may escape an environment in which melatonin secretion is suppressed when the bio-illuminance is equal to or greater than reference bio-illuminance.  Lee discloses a circadian rhythm correcting apparatus (Abstract) comprising an alarm part that informs a user when they are in an environment in which melatonin secretion is suppressed, using comparison to thresholds, in order to allow the user to prevent adverse effects ([0022]; [0045]; [0048]; [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Van Reen, Brainard, and Parker with an alarm part, as taught by Lee, in order to allow the user to prevent adverse effects.

Response to Arguments
Applicant’s arguments with respect to the objection to claim 18 have been fully considered and are persuasive in light of the amendments.  The objection has been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  As detailed supra, the proposed combination (and more specifically Parker) teaches the newly added limitations of irradiating light with a mixture of blue and cyan wavelengths.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grimard et al. (U.S. No. 10,213,616 B1) teaches a light therapy device for irradiating blue wavelength and cyan wavelength light towards a ganglion cell to treat mood disorders, positively affect sleep and circadian rhythm, and impact serotonin and melatonin levels.  Maxik et al. (U.S. Pub. No. 2016/0193478 A1) and Pedersen (U.S. Pub. No. 2014/0052220 A1) both teach systems for impacting circadian rhythm that use light sources that comprise both blue and cyan LED/light emitters.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791